EXECUTION VERSION AGREEMENT AND PLAN OF MERGER Dated as of May 12, 2008 Among FINMECCANICA - SOCIETÁ PER AZIONI, DRAGON MERGER SUB, INC. And DRS TECHNOLOGIES, INC. TABLE OF CONTENTS Page ARTICLE I The Merger Section 1.01 The Merger 1 Section 1.02 Closing 1 Section 1.03 Effective Time 2 Section 1.04 Effects 2 Section 1.05 Certificate of Incorporation and By-laws 2 Section 1.06 Directors 2 Section 1.07 Officers 2 ARTICLE II Effect on the Capital Stock of the Constituent Corporations; Exchange of Certificates Section 2.01 Effect on Capital Stock 2 Section 2.02 Exchange of Certificates 3 ARTICLE III Representations and Warranties of the Company Section 3.01 Organization, Standing and Power 6 Section 3.02 Company Subsidiaries; Equity Interests 7 Section 3.03 Capital Structure 7 Section 3.04 Authority; Execution and Delivery; Enforceability 8 Section 3.05 No Conflicts; Consents 9 Section 3.06 SEC Documents; Undisclosed Liabilities 10 Section 3.07 Information Supplied 11 Section 3.08 Absence of Certain Changes or Events 12 Section 3.09 Taxes 13 Section 3.10 Labor Relations 15 Section 3.11 Employee Matters 15 Section 3.12 Litigation 19 Section 3.13 Compliance with Applicable Laws 19 Section 3.14 Compliance with Environmental Laws 20 Section 3.15 Contracts 21 Section 3.16 Title to Properties 25 Section 3.17 Intellectual Property 25 Section 3.18 Transactions with Related Persons 28 Section 3.19 Insurance 28 Section 3.20 Brokers; Schedule of Fees and Expenses 28 Section 3.21 Opinion of Financial Advisors 28 Section 3.22 Customers or Suppliers 28 Section 3.23 No Other Representations or Warranties 28 ARTICLE IV Representations and Warranties of Parent and Sub Section 4.01 Organization, Standing and Power 29 Section 4.02 Sub 29 Section 4.03 Authority; Execution and Delivery; Enforceability 29 Section 4.04 No Conflicts; Consents 29 Section 4.05 Information Supplied 30 Section 4.06 Brokers 30 Section 4.07 Litigation 30 Section 4.08 Availability of Funds 30 Section 4.09 No Vote Required 31 Section 4.10 No Other Representations or Warranties 31 ARTICLE V Covenants Relating to Conduct of Business Section 5.01 Conduct of Business 31 Section 5.02 No Solicitation 34 ARTICLE VI Additional Agreements Section 6.01 Preparation of Proxy Statement 38 Section 6.02 Stockholders Meeting 39 Section 6.03 Access to Information; Confidentiality; Cooperation 39 Section 6.04 Reasonable Best Efforts; Notification 42 Section 6.05 Stock Options; Restricted Stock; RSUs 44 Section 6.06 Company Debt Instruments 45 Section 6.07 Employee Matters 45 Section 6.08 Indemnification 48 Section 6.09 Fees and Expenses 50 Section 6.10 Public Announcements 50 Section 6.11 Transfer Taxes 50 Section 6.12 Stockholder Litigation 51 ii Section 6.13 Director Resignations 51 ARTICLE VII Conditions Precedent Section 7.01 Conditions to Each Party's Obligation To Effect The Merger 51 Section 7.02 Conditions to Obligations of Parent and Sub 52 Section 7.03 Conditions to Obligation of the Company 53 ARTICLE
